660 S.E.2d 494 (2008)
STATE of North Carolina
v.
Abraham Bernard McFADDEN.
No. 60P07.
Supreme Court of North Carolina.
March 6, 2008.
Bruce T. Cunningham, Jr., Southern Pines, for Abraham Bernard McFadden.
David Adinolfi, Assistant Attorney General, Locke Bell, District Attorney, for State of NC.
*495 Prior report: 181 N.C.App. 131, 638 S.E.2d 633.

ORDER
Upon consideration of the petition filed on the 2nd day of February 2007 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of March 2008."